Filed 10/29/15 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2015 ND 257







Duane C. Sall, 		Plaintiff



v.



Caryn J. Sall (n/k/a Caryn J. Weber), 		Defendant and Appellant



and



State of North Dakota, 		Statutory Real Party

In Interest and Appellee







No. 20150098







Appeal from the District Court of Cass County, East Central Judicial District, the Honorable Frank L. Racek, Judge.



AFFIRMED.



Per Curiam.



Caryn J. Weber, 15484 38th Street Southeast, Durbin, N.D. 58059-9638, defendant and appellant; on brief.



Janet K. Naumann, Child Support Enforcement, 4950 13th Avenue South, Suite 22, Fargo, N.D. 58103, for statutory real party in interest and appellee; on brief.

Sall v. Sall

No. 20150098



Per Curiam.

[¶1]	
Caryn Weber, formerly known as Caryn Sall, appeals from a fifth amended judgment adjusting the monthly amount of child support payments owed to her by Duane Sall.  Weber argues the district court erred in its child support calculation by failing to include all sources of income when calculating Sall’s gross and net income.  Weber also argues the court erred by not deviating upward from the guideline amount of child support.  We conclude the court’s findings are not clearly erroneous.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Carol Ronning Kapsner

John T. Paulson, S.J.



[¶3]	The Honorable John T. Paulson, S.J., sitting in place of McEvers, J., disqualified.